Citation Nr: 0816855	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to additional special monthly compensation (SMC) 
based on the need for regular aid and attendance.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1987 to March 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDING OF FACT

The evidence demonstrates that the veteran has a factual need 
for regular aid and attendance.


CONCLUSION OF LAW

The criteria for entitlement to SMC by reason of being in 
need of aid and attendance have been met.  38 U.S.C.A. §§ 
1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.350, 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The Board notes that the special monthly 
compensation may also be paid if the veteran qualifies for 
housebound benefits.  The veteran has specifically limited 
his appeal to the issue of entitlement to regular aid and 
attendance, however; consequently, only those criteria will 
be discussed.  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from the disabling conditions enumerated 
in this paragraph.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2007).

Service-connection is in effect for adjustment disorder (70 
percent); carpal tunnel syndrome, right (50 percent); 
residuals of lumbar spine injury (40 percent); residuals of 
cervical spine fractures (30 percent); residuals of left 
shoulder fracture (30 percent); residuals of right scaphoid 
fracture (10 percent); carpal tunnel syndrome, left (10 
percent); residuals of fracture of the right thumb, fourth 
metacarpal, and fifth metacarpal (noncompensable); residuals 
of right fifth metatarsal stress fracture (noncompensable); 
and erectile dysfunction (noncompensable).  As such, the 
central questions in this case become whether the record 
establishes that the veteran is in need of regular aid and 
attendance.  

The records indicate the veteran's history of needing 
"regular," rather than full-time, assistance with 
activities including bathing, shaving, dressing, and food 
preparation, and the evidence indicates that the veteran has 
a daily caregiver who assists him with such tasks.  See, 
e.g., February 2005 and April 2006 VA treatment records.  The 
records also report the veteran's history of inability to 
drive and difficulty walking, and the evidence indicates that 
the veteran used his caregiver for transportation and had VA-
provided hand rails to assist him at home.  See January 2005 
VA treatment record.  

In January 2005, a physician submitted an Aid and Attendance 
form indicating that, the veteran would need assistance in 
bathing and tending to other hygiene needs, and although the 
veteran was able to feed himself, the veteran had difficulty 
opening bottles and would have trouble with food preparation.  

The foregoing evidence indicates that the veteran has a need 
for aid and attendance for activities to include 
dressing/undressing, performing basic hygiene tasks, and 
preparing meals.  Although the record indicates that this 
need is not constant, that is not the level of need 
contemplated by the regulation; the veteran is only required 
to show need for aid and attendance on a "regular" basis.  
In this case, the Board finds that the evidence indicates 
that the veteran has need for aid and attendance on a regular 
basis; consequently, the veteran's claim is granted.  


ORDER

The claim of entitlement to SMC by reason of being in need of 
aid and attendance is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


